DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17 objected to because of the following informalities:
Regarding claims 1 and 17, the term "capable of being" performs a function as “intended used” is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison 69 USPQ 138.
By Dennis Crouch Chief Judge Rader recently argued that no patentable weight should be given to claim terms focusing on how a device is “capable of being” perform a particular task. See Superior Industries v. Masaba (Fed. Cir. 2014) (concurring opinion). The Chief writes: 
A system claim generally covers what the system is, not what the system does. Hewlett–Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464 (Fed.Cir.1990). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function. Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075 (Fed. Cir. 2009). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4-5, 7-17, 19, 21-30, 32 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Chen (U.S. 2011/0138663) hereafter Chen.
As to claim 1, Chen discloses a panel positioning template as shown in figures 1-3 comprising:
a substrate (20) capable of being attached to a panel (10-13) OR to one or more walls of an enclosure (A); and
a template (40, 60) capable of being to the substrate (20) and providing a visual indication (61) for positioning of electronic components (LED 50) on the panel OR the one or more walls of the enclosure.
As to claim 17, Chen discloses a panel enclosure (A) as shown in figures 1-3 comprising:
four side panels (10, 12) and a rear wall (11) forming an enclosed area;
a back panel (13) mounted to the rear wall and offset from the rear wall; and
a positioning template (60) capable of being applied to the back panel (13), the positioning template providing a visual indication for positioning electronic components (50) on the back panel within the enclosed area.
As to claim 2, Chen discloses the substrate (20) comprises an electronic component panel (the top portion contained the recesses in element 40) to which electronic components (50) are to be mounted.
As to claims 4, 19, Chen discloses the template (60) is marked onto the panel using at least one of permanent and removable markings.
capable of being attached to an electronic component panel (40) to which electronic components (50) are to be mounted.
As to claims 7-8 and 21-22, Chen discloses the substrate (20) comprises a selfstick material (30, figure 3) capable of attachment to the electronic component panel, and the self-stick material (30) comprises at least one of a “peel and stick” material and a self-stick plastic film.
As to claims 9, 23, Chen discloses the template (60) comprises a grid-like pattern (61).
As to claims 10, 24, Chen discloses the template (60) comprises schematic-like representations of the electronic components (50).
As to claims 11, 25, Chen discloses the template (60) comprises a grid-like pattern (61) and schematic-like representations of the electronic components (50).
As to claims 13, 26, Chen discloses the grid-like pattern (61) is marked onto the substrate (20) using at least one of a permanent and removable marking.
As to claims 14-16 and 27-29, Jacobsen discloses the schematic-like representations of the electronic components (50) are attachable to the grid-like pattern, the schematic-like representations of the electronic components are formed on a self-stick material (30) capable of attachment to the grid-like pattern (61), and the self-stick material comprises at least one of a “peel and stick” material and a self-stick plastic film.
As to claim 30, Chen further comprising a swing panel (see figure 7) pivotable secured to at least one of the four side panels (A or 05), the swing panel comprising 
As to claim 32, Chen discloses the positioning template (60) is marked onto at least one of the front surface and rear surface using at least one of permanent and removable markings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 12, 18, 20, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jacbsen, cited in the record.
As to claims 3, 12 and 18, and 31, Deguara discloses all of the limitations of claimed invention except for the positioning template is etched on the back panel.
Jacobsen teaches an apparatus and method for forming holes or recesses regions in a substrate as shown in figures 7A-7D comprising the positioning template is etched on the substrate (50).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Jacobsen employed in the panel enclosure of 
As to claims 6, 20, 33, Chen discloses the substrate (20), and does not specifically the substrate comprises at least one of cardboard, plastic, laminate and paper.
Jacobsen teaches a substrate (50) comprises at least one of cardboard, plastic, laminate and paper (the web material).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Jacobsen employed in the panel enclosure of Chen in order to provide light weight for the substrate or board.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TUAN T DINH/Primary Examiner, Art Unit 2848